Case 5:18-cv-01116-EEF-MLH Document 66 Filed 03/11/21 Page 1 of 3 PageID #: 1200




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF LOUISIANA
                                  SHREVEPORT DIVISION

  MALLORY ADDINGTON, ET AL. CP/IL ACTION N0.18-1116 LEAD


  VERSUS JUDGE ELIZABETH E. FOOTE

  BAYOU DORCHEAT CORRECTIONAL MAGISTRATE JUDGE HORNSBY
  CENTER, ET AL.


                                               ORDER

          Now before the Court is an appeal from the Magistrate Judge's order regarding Plaintiffs9

   motion to amend the complaint [Record Document 60] and a Motion for Summary Judgment

   [Record Document 40], both filed by Defendants Sheriff Gary Sexton and Warden John Lewis

   (collectively, "Defendants"). For the reasons that follow, the Magistrate Judge's order is

   AFFIRMED and Defendants' Motion for Summary Judgment is DENIED without prejudice to

   the right to refiling. Further, this matter is REFERRED to the Magistrate Judge for a scheduling

   conference and the entry of a new scheduling order.


      I. Appeal of Magistrate Judged Order

          Plaintiffs filed a motion to amend the complaint in which they sought to add additional

   defendants whom Plaintiffs allege are directly responsible for the decedent's death. Record

   Document 49. The Magistrate Judge granted the motion to amend over Defendants9 opposition.

   Record Document 57. Defendants appealed the Magistrate Judge's decision to this Court, arguing

   that the Magistrate Judge failed to analyze the motion to amend under the proper legal standard.

   Record Document 60. For the reasons discussed below, the Magistrate Judge's order is

   AFFIRMED.
Case 5:18-cv-01116-EEF-MLH Document 66 Filed 03/11/21 Page 2 of 3 PageID #: 1201




          Under the Federal Magistrate Act, a magistrate judge may issue binding rulings on non-

   dispositive matters. 28 U.S.C. § 636(b)(l)(A). A magistrate judge's order on a motion to amend is

   considered a non-dispositive matter. See id.; Talbert v. Am. Risk Ins. Co., 405 F. App'x 848, 851


   (5th Cir. 2010). A party that objects to such a ruling may appeal to the district judge who "must. .

   . modify or set aside any part of the order that is clearly erroneous or is contrary to law." Fed. R.


   Civ. P. 72(a). Federal law affords the magistrate judge broad discretion in the resolution ofnon-

   dispositive matters. See id. Under this deferential standard, a magistrate judge's decision must be

   affirmed unless "on the entire evidence [the Court] is left with a definite and firm conviction that a

   mistake has been committed." United States v. United States Gypsum Co., 333 U.S. 364, 395

   (1948). A clear error standard applies to a magistrate judge's findings of fact, while legal

   conclusions are reviewed de novo. See Spillers v. Chevron USA Inc., No. 11-2163, 2013 WL


   869387, at *3 (W.D. La. Mar. 6, 2013) (citing Choate v. State Farm Lloyds, No. 03-2111,2005 WL

   1109432, at * 1 (N.D. Tex. May 5,2005)). Hence, reversal of a factual finding is improper whenever

   the "magistrate judge's 'account of the evidence is plausible in light of the record viewed in its

   entirety.'" Smith v. Smith, 154 F.R.D. 661, 665 (N.D. Tex. 1994) (quoting Resolution Tr. Corp. v.


   Sands, 151 F.R.D. 616, 619 (N.D. Tex. 1993)).

          Having reviewed Plaintiffs9 motion to amend the complaint. Defendants9 objection, the

   Magistrate Judge's order, and the arguments on appeal, this Court cannot conclude that the

   Magistrate Judge's ruling was clearly erroneous or contrary to law. Defendants argue that the

   Magistrate Judge incorrectly applied the law because he did not "more carefully scrutinize" a

   motion to amend once a motion for summary judgment had been filed. Record Document 60.

   However, the Court disagrees with Defendants that the Magistrate Judge applied the wrong standard

   of law by not closely scmtinizing the facts of the case. In fact, the Magistrate Judge properly
Case 5:18-cv-01116-EEF-MLH Document 66 Filed 03/11/21 Page 3 of 3 PageID #: 1202




   addressed and closely scrutinized the four factors in examining whether "good cause" existed to

   amend the complaint. See Record Document 57. The fact that a motion for summary judgment had

   been filed does not ipso facto mean that the motion to amend should be denied. See Little v. Liquid

   Air Corp., 952 F.2d 841, 846 n.2 (5th Cir. 1994) (citing Zaidi v. Ehrlich, 732 F.2d 1218, 1220 (5th

   Cir. 1984)). Thus, considering the Magistrate Judge's analysis and the broad discretion afforded to

   him in resolving non-dispositive matters, the Magistrate Judge's order is AFFIRMED.

      II. Defendants9 Motion for Summary Judgment

          Also before the Court is a Motion for Summary Judgment [Record Document 40], filed by

   Defendants. Considering the above resolution of Plaintiffs5 motion to amend, Plaintiffs9 need to

   depose Defendants5 expert witness in order to oppose the Motion for Summary Judgment, and the

   need for a new scheduling order. Defendants9 Motion for Summary Judgment is DENIED without

   prejudice to the right to refiling. This matter is REFERRED to the Magistrate Judge for a

   scheduling conference and the entry of a new scheduling order.

                                            CONCLUSION

          For the foregoing reasons, IT IS HEREBY ORDERED that the Magistrate Judge's order

   regarding Plaintiffs' motion to amend is AFFIRMED and Defendants' Motion for Summary

   Judgment is DENIED without prejudice to the right to refiling. IT IS FURTHER ORDERED

   that this matter is REFERRED to the Magistrate Judge for a scheduling conference and the entry

   of a new scheduling order.


           THUS DONE AND SIGNED this 11th day of March, 2021.




                                               ELIZABETH ERN¥,FOpTE
                                               UNITED STATES DtSfRICT JUDGE
